Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1085
                       Lower Tribunal No. F19-1651
                          ________________

                           Zohar Arie Yaron,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Richard
Hersch, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
        Affirmed. See Byron v. State, 273 So. 3d 1091, 1094 (Fla. 3d DCA

2019)     (“Not   every   manifestation       of   mental   illness   demonstrates

incompetence to stand trial; rather, the evidence must indicate a present

inability to assist counsel or understand the charges. Neither low intelligence,

mental deficiency, nor bizarre, volatile, and irrational behavior can be

equated with mental incompetence to stand trial.” (quoting Thompson v.

State, 88 So. 3d 312, 319 (Fla. 4th DCA 2012))); Blackmon v. State, 32 So.

3d 148, 150 (Fla. 4th DCA 2010) (“Generally . . . the trial court has no

independent obligation to hold a competency hearing if there is nothing to

alert the court that the defendant may lack competency.”); Campo v. State,

24 So. 3d 735, 736 (Fla. 3d DCA 2009) (“The trial court did not err when it

did not request, sua sponte, a competency hearing. . . . [A] trial court does

not err when it does not conduct an inquiry concerning the defendant’s

mental competency to stand trial where no showing of mental incompetency

was made and no request by the defendant for such an inquiry was made.”);

Chery v. State, 642 So. 2d 1161, 1162 (Fla. 3d DCA 1994) (“The trial court

did not err in failing to conduct an inquiry concerning the defendant’s mental

competency to stand trial as no showing of mental incompetency was ever

made below, and no defense request for such an inquiry was ever made

below.”).



                                          2